DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 November 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yee et al. (U.S. 2007/0278643).
Regarding Claim 1, Yee discloses a packaged component having a first surface and an opposite second surface, the packaged component comprising: 

a second element having a first surface and an opposite second surface (second element (second element 318, Figure 4); and 
a third element electrically connecting a portion of the first element to a portion of the second element (third element 420, Figure 4), 
wherein the second surface of the first element is adjacent to the second surface of the packaged component (packaged component 502, first element 412, Figures 4 and 5); and 
wherein the second surface of the second element is adjacent to the second surface of the packaged component (packaged component 502, second element 318, Figures 4 and 5), 
wherein a first distance measured in a direction normal to the first surface of the first element to the second surface of the first element is greater than or equal to a second distance from a plane through the second surface of the first element to a plane through the second surface of the second element (first element 412, second element 318, Figure 4).
However, they do not explicitly disclose that the lead-frame is part of a lead- frame panel which includes a plurality of pockets, wherein most of a peripheral region of an individual pocket includes a plurality of leads that extend from the lead- frame panel 
Regarding Claim 2, Yee further discloses that the second surface of the first element and the second surface of the second element are substantially co-planar (first element 412, second element 318, Figure 4).
Regarding Claim 3, Yee further discloses that the second surface of the first element and the second surface of the second element form portions of the second surface of the packaged component (packaged component 502, first element 412, second element 318, Figures 4 and 5).
Regarding Claim 5, Yee further discloses that the second element is a semiconductor base chip (semiconductor base chip 318, Figure 4).
Regarding Claim 6, Yee further discloses a fourth element mounted on the first surface of the second element and electrically connected to one or more portions of the first surface of the second element (fourth element 302, Figure 4).
Regarding Claim 7, Yee further discloses that the fourth element is electrically connected to the one or more portions of the first surface of the second element through one or more respectively corresponding electrically-conductive structures (fourth element 302, second element 318, electrically-conductive structures 316, Figure 4).
Regarding Claim 8, Yee further discloses an encapsulating element covering portions of the first element, the second element, and the third element (encapsulation 304, Figure 4).
Regarding Claim 9, Yee further discloses that the third element electrically connects a portion of the first surface of the first element to a portion of the first surface of the second element (first element 412, second element 318, third element 420, Figure 4).

Regarding Claim 10, Yee further discloses that A packaged component having a first surface and an opposite second surface, the packaged component comprising: 
a first electrically-conductive element having a first surface and an opposite second surface, wherein the first electrically-conductive element comprises a portion of a lead-frame, wherein the lead-frame is part of a lead-frame panel which includes a pocket, wherein most of a peripheral region of a pocket includes a plurality of leads that extend from the lead-frame panel towards the pocket (first electrically-conductive element 412, leads 414/426, pocket created by leads 414/426, Figures 3 and 4); 
a semiconductor element having a first surface and an opposite second surface (semiconductor element 318, Figure 4); and 

wherein a first distance from the second surface of the first electrically-conductive element to the first surface of the first electrically-conductive element is greater than or equal to a second distance from a plane through the second surface of the first electrically-conductive element to a plane through the second surface of the semiconductor element, wherein the first distance is measured in a direction normal to the first surface of the first electrically-conductive element to the second surface of the first electrically-conductive element (first electrically-conductive element 412, semiconductor element 318, Figure 4).
However, they do not explicitly disclose that the lead-frame is part of a lead-frame panel which includes a plurality of pockets, wherein most of a peripheral region of an individual pocket includes a plurality of leads that extend from the lead-frame panel towards the individual pocket. They do disclose that the individual pocket/surrounding lead portion of the lead frame is singulated (Paragraph 77).  It is well known in the art that lead frames that are singulated are formed of a plurality of units, each unit dedicated to a package to be singulated, said unit comprising a pocket, wherein most of a peripheral region of a pocket includes a plurality of leads that extend from the lead- frame panel towards the pocket.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the lead frame of a plurality of pockets in Yee in order to enable batch processing and therefore reduce production cost and time, as it was known to do so in the art.
Regarding Claim 11, Yee further discloses that the second surface of the first electrically-conductive element is adjacent to the second surface of the packaged component; and wherein the second surface of the semiconductor element is adjacent to the second surface of the packaged component (packaged component 502, first electrically-conductive element 412, semi conductive element 318, Figures 4 and 5).
Regarding Claim 12, Yee further discloses that the second surface of the first electrically-conductive element and the second surface of the semiconductor element are substantially co-planar (packaged component 502, first electrically-conductive element 412, semi conductive element 318, Figures 4 and 5).
Regarding Claim 13, Yee further discloses that the second surface of the first electrically-conductive element and the second surface of the semiconductor element form portions of the second surface of the packaged component (packaged component 502, first electrically-conductive element 412, semi conductive element 318, Figures 4 and 5).
Regarding Claim 14, Yee further discloses that the semiconductor element is a first semiconductor element, the packaged component comprising: a second semiconductor element mounted on the first surface of the first semiconductor element and electrically connected to one or more portions of the first surface of the first semiconductor element (second semiconductor element 302, Figure 4).
Regarding Claim 15, Yee further discloses that the second semiconductor element is electrically connected to the one or more portions of the first surface of the first semiconductor element through one or more respectively corresponding electrically-conductive structures (electrically-conductive structures 316, Figure 4).
Regarding Claim 16, Yee further discloses an encapsulating element covering portions of the first electrically-conductive element, the semiconductor element, and the second electrically-conductive element (encapsulation 304, Figure 4).

Regarding Claim 17, Yee further discloses that A system comprising a power source and component coupled to the power source, the component including: 
a first element having a first surface and an opposite second surface, wherein the first element comprises a portion of a lead-frame, wherein the lead-frame is part of a lead- frame panel which includes a pocket, wherein most of a peripheral region of a pocket includes a plurality of leads that extend from the lead- frame panel towards the pocket (first element 412, leads 414/426, pocket created by leads 414/426, Figures 3 and 4); 
a second element having a first surface and an opposite second surface (second element 318, Figure 4); and 
a third element electrically connecting a portion of the first element to a portion of the second element (third element 420, Figure 4), 
wherein the second surface of the first element is adjacent to a second surface of the packaged component (packaged component 502, first element 412, Figures 4 and 5); and 
wherein the second surface of the second element is adjacent to the second surface of the packaged component (packaged component 502, second element 318, Figures 4 and 5), 
wherein a first distance measured in a direction normal to the first surface of the first element to the second surface of the first element is greater than or equal to a second 
However, they do not explicitly disclose that the lead-frame is part of a lead- frame panel which includes a plurality of pockets, wherein most of a peripheral region of an individual pocket includes a plurality of leads that extend from the lead- frame panel towards the individual pocket. They do disclose that the individual pocket/surrounding lead portion of the lead frame is singulated (Paragraph 77).  It is well known in the art that lead frames that are singulated are formed of a plurality of units, each unit dedicated to a package to be singulated, said unit comprising a pocket, wherein most of a peripheral region of a pocket includes a plurality of leads that extend from the lead- frame panel towards the pocket.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the lead frame of a plurality of pockets in Yee in order to enable batch processing and therefore reduce production cost and time, as it was known to do so in the art.
Regarding Claim 18, Yee further discloses that the second surface of the first element and the second surface of the second element are substantially co-planar; and wherein the second surface of the first element and the second surface of the second element form portions of the second surface of the packaged component (packaged component 502, first element 412, second element 318, Figures 4 and 5).
Regarding Claim 19, Yee further discloses an encapsulating element covering portions of the first element, the second element, and the third element, wherein the second element is a semiconductor base chip; and wherein the third element electrically 
Regarding Claim 20, Yee further discloses a fourth element mounted on the first surface of the second element and electrically connected to one or more portions of the first surface of the second element, wherein the fourth element is electrically connected to the one or more portions of the first surface of the second element through one or more respectively corresponding electrically-conductive structures (fourth element 302, second element 318, electrically-conductive structures 316, Figure 4).
Regarding Claim 21, Yee further discloses that a central region of the individual pocket corresponds with a hole for chip attachment (hole created by leads 414/426, Figures 3 and 4); the second element is positioned in the hole; the second element comprises a programmable interposer which includes an integrated circuit (chip 318, Figure 4); the plurality of leads in the individual pocket are not in contact with the second element; and the fourth element is connected with the second element face-to-face (fourth element 302, second element 318, Figure 4).
Regarding Claim 22, Yee further discloses that the plurality of leads has different sizes, shapes and/or pitches; the second element is connected to at least one lead of the plurality of leads via a bonding wire; and the bonding wire is encapsulated in a molding compound such that most of a top surface of the fourth element is free from the molding compound (leads 414/426, bonding wire 420, encapsulation 304, fourth element 302, Figures 3 and 4).
Regarding Claim 23, Yee further discloses a layer of adhesive between a bottom surface of the lead-frame panel and a carrier (adhesive 514, carrier 508, Figure 5).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891